Title: Excise, [27 December] 1790
From: Madison, James
To: 


[27 December 1790]

   
   Secretary Hamilton’s report on a further provision for the establishment of public credit (presented on 13 December) recommended additional duties on imported spirits and an excise on domestic spirits. When this report came before the Committee of the Whole on 27 December, FitzSimons proposed three resolutions in accordance with the secretary’s recommendations. The first two passed unanimously; Parker objected to the third, which called for an excise on domestic spirits distilled from materials grown or produced in the United States (DHFCLinda Grant De Pauw et al., eds., Documentary History of the First Federal Congress of the United States of America (3
        vols. to date; Baltimore, 1972—)., III, 629; Gen. Advertiser, 29 Dec. 1790).


Mr. Madison said, after laying a duty on imported spirits, it seemed to follow of course, that a proportionable duty should be laid on those distilled at home, as well those from country produce as from foreign materials. He believed this ought to take place on principles of justice and equality: but there were incidental circumstances of considerable weight, which might properly be taken into consideration. A tax on distilled spirit might as a sumptuary regulation, tend to encrease sobriety, and thereby prevent disease and untimely deaths. As money must be had to complete the business of the nation, and imposts were already sufficiently burthened, and direct taxation was at present improper, He concluded in favour of the proposed duties, as they would be found to be collected more easily, and operate more equitably than any other yet suggested.
